Citation Nr: 0935453	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-02 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for osteomyelitis as 
secondary to service-connected non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Osteomyelitis was proximately due to or aggravated by the 
Veteran's service-connected non-Hodgkin's lymphoma.


CONCLUSION OF LAW

The criteria for service connection for osteomyelitis as 
secondary to the service-connected non-Hodgkin's lymphoma 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.



II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In January 2003, the Veteran underwent an MRI of the lumbar 
spine and was found to have diskitis and osteomyelitis at the 
L2-L3 vertebrae.  Subsequently, in April 2003, the Veteran 
underwent surgical treatment for the osteomyelitis.  This 
case turns on whether the Veteran's current osteomyelitis was 
caused by or related to his service-connected non-Hodgkin's 
lymphoma.

Dr. "K.D." submitted a letter, through nurse "S.H.," in 
October 2006.  The letter stated that the Veteran was, since 
1999, a patient of Dr. K.D. at a Cancer Center.  There, he 
was treated for high-grade B-cell lymphoma, diagnosed in 
1997, with chemotherapy and radiation therapy.  During the 
course of his treatment, the Veteran also received cortisone 
injections to manage his pain.  In addition, Dr. K.D stated 
that "it is our opinion that the osteomyelitis resulted 
secondary to [the Veteran's] therapy with chemotherapy, 
monoclonal antibody, and radiation therapy."

Another letter was submitted in October 2006 from Dr. 
"C.A." who noted that the Veteran developed osteomyelitis 
after receiving radiation therapy and chemotherapy for his 
lymphoma.  He opined that "the osteomyelitis was a result of 
a combination of the radiation therapy, chemotherapy and 
epidural injections."  Dr. C.A. further explained that under 
normal circumstances, without the radiation and chemotherapy, 
the Veteran would not have developed the osteomyelitis.

In May 2007, Dr. "C.L." submitted a letter indicating that 
he was treating the Veteran at that time for prostate cancer.  
He noted that the Veteran had received chemotherapy and 
radiotherapy as treatment for his lymphoma and that the 
radiotherapy encompassed the lumbar vertebrae.  Dr. C.L. 
stated that "[i]t is impossible to say for sure that the 
radiotherapy caused osteomyelitis and diskitis at the L2/L3 
vertebrae."  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (holding that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as "non-evidence") 
(citing Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993)).  
Upon first inspection, it appeared that Dr. C.L. was unable 
to determine whether the Veteran's current osteomyelitis is 
related to his service-connected lymphoma.  However, Dr. C.L. 
went on to explain that "[i]t would be reasonable for me to 
say that the radiotherapy contributed to the 
osteomyelitis/diskitis at these levels especially as part of 
the treatments given for the lymphoma which also consisted of 
chemotherapy and the monoclonal antibody Rituxan."

In July 2007, a letter was submitted to the RO from Dr. K.D.  
It was almost identical to the letter submitted in October 
2006 and stated that the Veteran's osteomyelitis was 
secondary to his therapy with chemotherapy, monclonol 
antibody, radiation therapy, and corticosteroid injections.

Dr. C.L. also submitted an additional letter in July 2007.  
He clearly stated that "the combination of the chemotherapy, 
radiotherapy, and epidural injections were more likely than 
not the cause of osteomyelitis and diskitis at the L2/L3 
vertebrae.  It would be reasonable for me to say that the 
radiotherapy contributed to the osteomyelitis/diskitis at 
these levels especially as part of the treatments given for 
the lymphoma which also consisted of chemotherapy and the 
monoclonal antibody Rituxan."

Again, in January 2008, Dr. C.A. submitted another letter 
noting that he treated the Veteran who was initially seen in 
February 2003 for osteomyelitis.  Dr. C.A. explained that the 
combination of radiation and chemotherapy weakens the immune 
system and makes patients more susceptible to infection.  He 
opined that "[i]t is more likely than not that his 
osteomyelitis was secondary to the radiation and chemotherapy 
coupled with the epidural injections.  Had the [Veteran] not 
had the radiation and chemotherapy, he more than likely would 
not have developed the osteomyelitis."

Dr K.D. submitted another letter in March 2008.  She stated 
that "[i]t is my opinion that this is a very exceptional 
situation which [the Veteran] has being namely a severe 
immunosuppression on the basis of his lymphoma, chemotherapy, 
and anti B cell antibody administration, and that the 
osteomyelitis is triggered by the corticosteroid injections.  
The lymphoma and the chemotherapy with antibody 
administration is indirectly responsible for the 
osteomylitis."  Dr. K.D. provided a detailed rationale and 
added that she has "dealt with hundreds of these patients in 
[her] professional career, and [she knows] how 
immunosuppressed these patients can be and what severe 
infections [she has] seen on the basis of these 
immunosuppressions."  Importantly, Dr. K.D. concluded that 
"there is a clear etiology between [the Veteran's] lymphoma, 
chemotherapy, and the osteomyelitis."

The record also contains evidence unfavorable to the 
Veteran's claim for service connection for osteomyelitis.

The Veteran underwent a VA examination in May 2007.  There, 
the examiner diagnosed the Veteran with osteomyelitis and 
discitis of the lumbar spine.  Ultimately, the examiner 
concluded that the Veteran's "discitis and osteomyelitis of 
the lumbar spine is not due to his chemotherapy in 2003 and 
is not due to his radiation therapy in 1997 and again in 
2003.  It is as likely as not that the osteomyelitis and 
discitis of the lumbar spine is due to the epidural steroid 
injections that were also used for treatment of his pain."

Another VA examination was afforded the Veteran in November 
2007.  The examiner noted that Dr. K.D.'s conclusions were 
contradictory.  Instead, the examiner opined that "it is 
less likely than not that [the Veteran's] discitis and 
osteomyelitis were due to the chemotherapy or radiation 
therapy [he] received in treatment of lymphoma.  It is more 
likely related to epidural injection that [the Veteran] 
received for treatment of back pain, unrelated to his 
lymphoma."

In March 2008 the RO received a letter regarding a worker's 
compensation injury, dated in August 2003, from Dr. "J.M."  
Dr. J.M. determined whether or not the Veteran's discitis and 
osteomyelitis was a result of a back injury he sustained in 
December 2002.  He provided a detailed timeline of the 
Veteran's medical history in reaching his conclusion.  Dr. 
J.M. stated that it was not medically probable that the 
described injury in December 2002 or its treatment, including 
facet injections, was the cause of his current osteomyelitis.  
He ultimately opined that "it is not, in all reasonable 
medical probability, likely that [the Veteran's] 
osteomyelitis/discitis was either caused or aggravated by the 
alleged event described as occurring 12/16/02."  While this 
opinion provides a negative nexus opinion as to the Veteran's 
osteomyelitis and a back injury in December 2002, Dr. J.M. 
did not opine as to the relationship between the Veteran's 
lymphoma treatments of chemotherapy and radiation and his 
current osteomyelitis.

Similarly, a May 2003 letter from Dr. "R.S." was received 
in March 2008.  He addressed whether the Veteran's 
osteomyelitis was caused by the facet injections used to 
treat his back injury.  Dr. R.S. opined that "there is no 
basis to postulate, much less conclude, that any of the facet 
injections caused [the Veteran's] L2-3 
discitis/osteomyelitis, and there are sound bases to conclude 
that they did not cause it."  He includes his reasons in his 
detailed rationale.  However, like Dr. J.M., Dr. R.S. did not 
opine as to the relationship between the Veteran's lymphoma 
treatments of chemotherapy and radiation and his current 
osteomyelitis.

The record contains multiple medical statements which address 
whether the Veteran's current osteomyelitis is related to his 
service-connected non-Hodgkin's lymphoma.  In cases such as 
this, where there are conflicting statements or opinions from 
medical professionals, it is within the Board's province to 
weigh the probative value of those opinions.  In Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . . As is true with any piece 
of evidence, the credibility and weight 
to be attached to these opinions [are] 
within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, the Board has taken all opinions into consideration and 
finds that the opinions of Drs. K.D., C.A., and C.L. are more 
probative than, or at least as probative as, that of the VA 
examiners and Drs. J.M. and R.S.  In addition, since the 
opinions of Drs. J.M. and R.S. do not include the etiology of 
the Veteran's osteomyelitis as it relates to his lymphoma 
treatments, the Board gives their conclusions little 
probative value.

Even if the Board were to accept the arguments of Drs. J.M 
and R.S. and reject the contention that the epidural 
injections were necessary due to the Veteran's back pain and 
not due to his lymphoma, the medical evidence is at least in 
equipoise that the Veteran's lymphoma treatment of 
chemotherapy and radiation therapy caused his current 
osteomyelitis.

The opinions of Drs. K.D., C.A., and C.L. are also based on 
their specialized expertise (oncology, neurological surgery, 
and oncology, respectively), including their intimate 
knowledge of the Veteran's medical history as his treating 
physicians.  While Drs. J.M. and R.S. provided detailed 
rationales for their opinions, the Board finds that the 
first-hand familiarity of Drs. K.D., C.A., and C.L. of the 
Veteran's conditions, such as his lymphoma and osteomyelitis, 
carry more or at least equal probative weight than the 
negative opinions.  All of the Veteran's treating physicians 
came to the conclusion that the Veteran's service-connected 
non-Hodgkin's lymphoma, including treatment therefore, caused 
or contributed to cause his osteomyelitis.

As the requirements for establishing service connection on a 
secondary basis have been met, the Veteran is entitled to 
service connection for his osteomyelitis.  The nature and 
extent of the disability related to service is not before the 
Board at this time.


ORDER

Service connection for osteomyelitis as secondary to service-
connected non-Hodgkin's lymphoma is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


